TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-009-00637-CV




                                   In re Willis Martin, Jr.




                     FROM THE DISTRICT COURT OF BELL COUNTY



              Relator Willis Martin, Jr. has filed a petition for writ of mandamus, complaining of

a trial court order granting a partial dismissal that was signed on June 27, 2008. We deny the

petition for writ of mandamus. See Tex. R. App. P. 52.8.




                                            __________________________________________

                                            David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Waldrop

Filed: November 17, 2009